DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 3/23/2022, 8/18/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith. 

 Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 5, 8, 10-11,15, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 9, 11, 16 of U.S. Patent No. 11,315,189.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims speak to generating insurance policy quotes based on coverage type and tracking of a customer vehicle. 
Regarding claim 1, the language in this claim can be found within claim 1 of U.S. Patent 11,315,189.   Claim 1 of U.S. Patent 11,315,189 teaches limitations omitted from claim 1 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In reLarson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient)..

Regarding claims 5, the language in this claim can be found within claims 2 of U.S. Patent 11,315,189.
Regarding claim 8 the language in this claim can be found within claim 6 of U.S. Patent 11,315,189.
Regarding claim 10 the language in this claim can be found within claim 8 of U.S. Patent 11,315,189.
Regarding claim 11, the language in this claim can be found within claim 9 of U.S. Patent 11,315,189.   Claim 9 of U.S. Patent 11,315,189 teaches limitations omitted from claim 1 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Regarding claim 15 the language in this claim can be found within claim 11 of U.S. Patent 11,315,189.
Regarding claim 18, the language in this claim can be found within claim 16 of U.S. Patent 11,315,189.  Claim 16 of U.S. Patent 11,315,189 teaches limitations omitted from claim 18 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of receiving a coverage type for the customer vehicle; causing usage data corresponding to the coverage type for the customer vehicle to be tracked; receiving the usage data corresponding to the coverage type for the customer vehicle; generating the one or more new insurance policy quotes corresponding to the coverage type for the customer vehicle based upon at least the usage data corresponding to the coverage type for the customer vehicle; and causing, the one or more new insurance policy quotes to be displayed, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including insurance), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for generating insurance policy quotes based on coverage type and tracking of a customer vehicle and displaying the new insurance policy quotes which is a fundamental economic practice (insurance). The mere nominal recitation of one or more generic processor(s) do not take the claim out of the methods of organizing human activity grouping. Thus, under step 2A, prong one of the Patent Eligibility Guidance (PEG), the claims recite an abstract idea.
Under Step 2A, prong two of the PEG, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— one or more processors.  The  one or more processors (claim 1), a server comprising one or more processors, and a memory storing instructions that  when executed by the one or more processors cause the server to implement the claimed functions (claim 11) and  a computer (claim 18) are recited at a high-level or generality (i.e., as one or more  generic processors performing a generic computer functions of receiving a coverage type, causing usage data to be tracked, receiving usage data corresponding to coverage type, generating one or more new insurance policy quotes, and displaying the one or more new insurance policy quotes) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

Under Step 2B of the PEG, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors (claim 1), a server comprising one or more processors, and a memory storing instructions that  when executed by the one or more processors cause the server to implement the claimed functions (claim 11), and  a computer (claim 18), amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 4, 8, 14, simply further describes the technological environment.  Dependent claims 2-3, 5-7, 9-10, 15-17, 19-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

	Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-2, 4-6, 9-12, 14-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srey et al. (US 9,454,786).
		
Re-claim 1:  Srey disclose:
receiving, by one or more processors, a coverage type for the customer vehicle (“The remote starter application 1002 may also be configured to prompt the user for information regarding the type or amount of insurance coverage desired and includes this information in the request.”)-see col. 28 lines 13-25, Fig. 10A;
causing, by the one or more processors, usage data corresponding to the coverage type for the customer vehicle to be tracked (The vehicle telematics device may also utilize vehicle sensors to collect information regarding route choice, whether the driver follows a given route, type of trip, determine when and how often vehicle stays in a single lane or strays into other lanes…vehicle telematics device 214 may include or may receive data from mobile telephone…-col. 11 lines 1-14); 
receiving, by the one or more processors, the usage data corresponding to the coverage type for the customer vehicle (retrieve ignition records for driver and associated vehicle telematics data -Fig. 8 (806), col. 24 line 63 to col. 25 line 8);
generating, by the one or more processors, the one or more new insurance policy quotes corresponding to the coverage type for the customer vehicle based upon at least the usage data corresponding to the coverage type for the customer vehicle (analyze vehicle telematics data respectively associated with ignition records, determine initial personalized insurance rate based on analysis of vehicle telematics data-Fig. 8);
and causing, by the one or more processors, the one or more new insurance policy quotes to be displayed ( As seen in FIG. 10A, the PAYD insurance quote 1006 may identify the personalized insurance rate along with, e.g., the amount of coverage offered for the trip)-col. 28 lines 29-32, Fig. 10A.  

Re-claim 2: Srey disclose causing, by the one or more processors, a prompt to be displayed on a software application executing on a mobile computing device of the customer, the prompt to input the coverage type for the customer vehicle (In FIG. 10A, the display interface 1000a includes a button 1004 to request PAYD insurance coverage from an insurance provider-see col. 28 lines 17-19).  

Re-claim 4: Srey disclose wherein causing the usage data corresponding to the coverage type for the customer vehicle to be tracked includes: transmitting, by the one or more processors, to a software application executing on a mobile computing device of the customer, an indication for the Attorney Docket No.: 32060/48262-CON3 - 24 - software application executing on the mobile computing device to track the usage data corresponding to the coverage type for the customer vehicle. (The display interface in Fig. 6A may include a button 604 to remotely initiate vehicle ignition. ..the remote starter application…the insurance underwriting system may also receive vehicle telematics data from the vehicle telematics device during operation of the vehicle (block 724). The insurance underwriting system may store the vehicle telematics data in one or more records of a vehicle telematics database (block 726) and associate the vehicle telematics records with the ignition record created upon vehicle ignition (block 728). In this way the insurance underwriting system may be able to analyze driving behaviors of the driver for a particular trip in the vehicle. Subsequent ignition records for subsequent trips may be associated with subsequent vehicle telematics records created for vehicle telematics data collected during those subsequent trips --Figs. 6A-Fig. 7 and col. 21 line 32 to col. 24).

Re-claim 5:  Srey disclose wherein the usage data is used to determine one or more of: a number of times the customer enters or exits the customer vehicle, a total idle time for the customer vehicle, a total driving time for the customer vehicle, a number of times the customer vehicle enters and exits a particular location, a frequency of driving events, a severity of driving events, an average miles per gallon the customer vehicle achieves, a carbon footprint the customer vehicle achieves, a location of the customer vehicle, a number or percent of times the customer vehicle surpasses a speed limit, a crime statistic along a travel route, a weather event along the travel route, or an accident report along the travel route.  (driving behavior assessed includes whether driver exceeds speed limit, -col. 26 lines 32-55; col. 25). 

Re-claim 6:  Srey disclose wherein at least one of: (i) the coverage type is based on one or more distance thresholds to be traveled by the customer vehicle and the usage data is used to determine one or more actual distances traveled by the customer vehicle, or (ii) the coverage type is based on one or more amount of time thresholds in which the customer vehicle is to be driven and the usage data is used to determine one or more actual amounts of time in which the customer vehicle is driven. (insurance coverage based on starting and ending points on routes-see col. 25 lines 17-50).  

Re-claim 9:  Srey disclose receiving, by the one or more processors, an indication of permission to begin tracking the usage data corresponding to the coverage type for the customer vehicle (Fig. 6A “Start!” button).  

Re-claim 10:   Srey disclose receiving, by the one or more processors, a purchase transaction of a calculated insurance policy quote from the customer (Receive insurance premium from the driver-see Fig. 8 (842) and col. 27 lines 7-14).
Claims 11-12, 14-16  have similar limitations found in claims 1-2, 4-6 above, and therefore are rejected by the same art and rationale.
Claims 18 and 19 have similar limitations found in claims 1 and 2 above, and therefore are rejected by the same art and rationale.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 3, 7, 13, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srey et al. US 9,454,786 in view of Collins et al. (WO 2012/092161 A2).
Re-claim 3:  Srey fail to specifically disclose wherein the prompt to input the coverage type for the customer vehicle includes, as selectable options, (i) personal vehicle insurance and (ii) commercial vehicle insurance.  Collins however, teach filtering options regarding insurance request presented to a user on an interface of customer device allowing the customer to select activity type, e.g., personal use such as commuting, vacation, and/or work and commercial such as retail delivery, short-haul trucking-see Fig. 8 (842-2) and [0075]-[0076].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Srey to include specifically include selecting an option for personal or commercial vehicle insurance as taught by Collins in order for the insurance company to factor in the increased risks associated with daily operations of commercial vehicles into vehicle insurance pricing.

Re-claim 7:  Srey do not specifically disclose wherein the coverage type corresponds to liability insurance.  Collins however, disclose coverage type may include liability in [0030]. It would have been obvious to one having ordinary skill in the art to include in the system of insurance policy quoting of Srey the ability to include liability coverage as part of type of policy as taught by Collins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claims 13 and 17 have similar limitations found in claims 3, 7 above, and therefore are rejected by the same art and rationale.
Claim 20 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

11.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srey in view of Allan, JR. (US 2014/0012604).
Re-claim 8:  Allen, not Srey, disclose:
 sending, by the one or more processors, a prompt to the software application executing on mobile computing device of the customer, the prompt to take a photo of an odometer of the customer vehicle ( “For example, an application running on a mobile device can receive notifications from the insurance agent's or insurance company's server when member action is required or when a change of status has occurred with respect to one or more members of the insurance pool.  For example, graphical user interface 500 can be a lock screen or standby screen of a mobile device.  In some implementations, graphical user interface 500 can display reminder 504 [prompt].  For example, reminder 504 can be presented to remind the member that the member should provide information (e.g., driving metrics, updated personal information such as new home address, etc.) to the insurance agent and/or company.  In some implementations, the user can select reminder 504 to cause graphical user interface 600 of FIG. 6 to be displayed.” -See [0046] and Fig. 5;  “FIG. 6 illustrates an example graphical user interface 600 for submitting insurance metrics for a member of the insurance pool.”-[0048];  In some implementations, the member can provide proof of a reported metric using user interface 600.  For example, the member can select graphical object 614 to invoke camera functionality of the computing device.  The member can take a photograph of the odometer of the vehicle and submit the photograph as evidence that the member has reported the correct odometer reading.  The 
photograph can be displayed in area 616 once the photograph has been taken.”-[0050]); 
and analyzing, by the one or more processors, the photo at one or more of the software application executing on the mobile computing device or a backend server to determine a set of numbers from the photo, wherein the set of numbers indicates a mileage of the customer vehicle. (“In some implementations, graphical user interface 1100 can include metric comparison area 1108.  For example, area 1108 can include a metric identifier 1110 that identifies which metric (e.g., speed, mileage, infractions, claims, etc.) is currently being displayed.”-[0070]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Srey  to include sending a prompt to a mobile device of a consumer reminding the consumer to provide a metric such as mileage and the consumer taking a photograph of the odometer which is then analyzed to identify the metric as being mileage as taught by Allen in order to obtain insurance coverage based on driving metrics.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694